Case 6:20-cv-01702-PGB-LRH Document 45 Filed 03/22/21 Page 1 of 5 PageID 249




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


MODIFIED ATMOSPHERE
ENTERPRISES LLC,

                   Plaintiff,

v.                                           Case No: 6:20-cv-1702-PGB-LRH

FRESH EXPRESS
INCORPORATED,

                   Defendant.
                                     /

                                     ORDER

      This cause is before the Court on Plaintiff Modified Atmosphere Enterprises,

LLC’s (“MAE’s”) Motion to Strike and to Dismiss. (Doc. 39 (the “Motion”)).

Defendant/Counter-Plaintiff, Fresh Express, Inc. (“Fresh Express”), has

submitted a Response in Opposition. (Doc. 44). Upon due consideration MAE’s

Motion to Strike and to Dismiss is denied.

I.    BACKGROUND

      MAE owns U.S. Patent No. 7,083,837 (the ‘837 Patent) and has sued Fresh

Express for the alleged infringement of the ‘837 patent. (Doc. 1). MAE alleges Fresh

Express infringes literally or under the doctrine of equivalents. (Id. ¶ 22). Fresh

Express has answered the complaint and asserts several affirmative defenses along

with a counterclaim. (Doc. 27). MAE moves for the entry of an order striking Fresh
Case 6:20-cv-01702-PGB-LRH Document 45 Filed 03/22/21 Page 2 of 5 PageID 250




Express’s First, Second, Third, and Eighth Affirmative Defenses. (Doc. 39, p. 1).

MAE also moves for dismissal of Fresh Express’s counterclaim. (Id. at p. 6).

      MAE argues that Fresh Express’s assertion of noninfringement as an

affirmative defense is legally insufficient because noninfringement is a denial, not

an affirmative defense. (Id. at p. 3). As to Fresh Express’s Second, Third, and

Eighth Affirmative Defenses, MAE contends that Defendant fails to satisfy the

pleading requirements of FED. R. CIV. P. 8. (Id. at pp. 3–5). Along similar lines,

MAE claims that Fresh Express’s counterclaim, seeking declaratory judgment of

non-infringement and invalidity, “provide no [supporting] factual allegations” and

must be dismissed. (Id. at pp. 7–8).

II.   DISCUSSION

      A.    Affirmative Defenses

            1.     Noninfringement

      The district court in Woods v. Deangelo Marine Exhaust correctly found

that noninfringement may be pled as an affirmative defense. 2009 U.S. Dist.

LEXIS 135223, at *3–4 (S.D. Fla. Apr. 20, 2009). As the Court notes in Woods, 35

U.S.C. § 282(b) specifically identifies noninfringement as a defense. Id. Moreover,

in MEMC Electronic Materials, Inc. v. Mitsubishi Materials Silicon Corp., the

Federal Circuit affirmed the trial court’s judgment of noninfringement which had

been raised as an affirmative defense, at least implicitly acknowledging that

noninfringement may be pled as an affirmative defense. 248 F. App’x 199, 201–

202 (Fed. Cir. 2007). Accordingly, noninfringement is properly pled by Fresh



                                         2
Case 6:20-cv-01702-PGB-LRH Document 45 Filed 03/22/21 Page 3 of 5 PageID 251




Express as an affirmative defense. MAE’s Motion to Strike the affirmative defense

of noninfringement as improperly pled is denied.

            2.    Whether the Twombly-Iqbal Plausibility Standard Applies to
            Affirmative Defenses

      Next, MAE challenges the affirmative defenses of Noninfringement,

Prosecution History Estoppel, Invalidity, Acquiescence, Waiver, and Estoppel on

the basis that these affirmative defenses consist of bare bones and conclusory

allegations and lack adequate factual support. (Doc. 39, pp. 3–5). MAE cites three

orders entered by the Northern District of California, one order entered in the

Middle District of Florida, and one entered in the Eastern District of Michigan

striking defenses for lack of supporting factual allegations. (Id. at pp. 3–5). That

said, the undersigned agrees with Judge Dalton’s reasoning in Lawton-Davis v.

State Farm Mut. Auto. Ins., No. 6:14-cv-1157, 2015 WL 12839263, at *1 (M.D. Fla.

Aug. 18, 2015), where he joins the “growing majority of U.S. district and magistrate

judges in the Middle District of Florida who have concluded that Twombly and

Iqbal do not apply to affirmative defenses.” (citations omitted). This Court agrees

that the textual differences between Rule 8(a) and Rule 8(c), combined with the

“Eleventh Circuit’s longstanding practice of permitting unpled affirmative

defenses to be raised at trial so long as the plaintiff had prior notice of the

defendant’s intent to raise them” support the conclusion that the Twombly-Iqbal

plausibility standard does not apply to affirmative defenses.




                                         3
Case 6:20-cv-01702-PGB-LRH Document 45 Filed 03/22/21 Page 4 of 5 PageID 252




      Fresh Express has satisfied the pleading requirement of Rule 8(c) by placing

MAE on notice of its affirmative defenses. Accordingly, MAE’s Motion to Strike is

denied.

      B.     Motion to Dismiss Counterclaims

      Fresh Express asserts two counterclaims against MAE framed as requests

for declaratory judgment of non-infringement and invalidity. (Doc. 39, p. 6). MAE

contends that the counterclaims are unsupported and formulaic and, therefore,

violate Twombly and Iqbal. (Id. at p. 8). Fresh Express cites Graphic Packaging

Int’l, Inc. v. C.W. Zumbiel Co., No. 1:10-cv-3008, 2011 WL 5829674, at *2 (N.D.

Ga. Aug. 1, 2011), wherein the Court addresses the split amongst district courts on

whether counterclaims that cite their statutory bases without additional factual

support are sufficiently pled. The district court in Graphic Packaging Int’l, Inc.

held that pleading the statutory basis for invalidity, and for affirmative defenses,

without more satisfies Rule 8(a). Id. at *3.

      The Court persuasively reasons that direct infringement need only satisfy

Form 18 which “requires little more than a conclusory statement alleging that the

defendant infringed the claimant’s patent.” Id. at *4; see also FED. R. CIV. P. 84.

Therefore, it would be “incongruous to require heightened pleading” for an

invalidity counterclaim. Id. The Court also observed, and Fresh Express argues

here, that any deficiency in notice to MAE will be cured once invalidity and

noninfringement contentions are submitted as required by the Court’s scheduling

order. See id. at *5; (Doc. 44, p. 14). This Court agrees with the reasoning of



                                          4
Case 6:20-cv-01702-PGB-LRH Document 45 Filed 03/22/21 Page 5 of 5 PageID 253




Graphic Packaging Int’l, Inc. and finds Fresh Express’s counterclaim satisfies Rule

8(a), particularly when one considers the deadline for submission of invalidity and

noninfringement contentions. Accordingly, MAE’s Motion to Dismiss the

counterclaim is denied. 1

III.   CONCLUSION

       For these reasons, MAE’s Motion to Strike and to Dismiss (Doc. 39) is

DENIED.

       DONE AND ORDERED in Orlando, Florida on March 22, 2021.




Copies furnished to:
Counsel of Record
Unrepresented Parties




1   Disclosure of noninfringement and invalidity contentions are due on April 19, 2021. (Doc. 35,
    ¶ 5).



                                               5
